The Court of Errors held otherwise, and decided. 1. That the widow of a native born citizen, she having been an alien at the passage of the act of 1802, “ enabling aliens to hold and purchase real estate,” is not entitled to dower under the provisions of that act, where the land in which dower is claimed was acquired by the husband and the marriage took place, before that act was passed. 2/ That the naturalization of the widow during her coverture, though good, had no retro-active operation under the act of Congress, so as to entitle her to dower in lands of which her husband had beenseised during coverture, but had aliened before her naturalization.
Judgment of Supreme Court reversed, 12 to 8.